Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 16 November 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-3, 5-10, 14, 15, 17, 19, and 20 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 31 December 2017 claiming benefit to Provisional Application 62/612,482.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-20 are drawn to a machine, method, or system, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites one or more non-transitory computer-readable media for providing clinical notifications in part performing the steps of comparing the user selection and a subsequent medical data received for the one or more persons being treated, and determining if the subsequent medical data satisfies the user selection of the clinical notification option; and in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, automatically generating an event notification of the subsequent medical data wherein the event notification corresponds to a relationship between one or more persons being treated and the user clinician. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 8 recites a computer-implemented method for providing clinical notifications in part performing the steps of comparing the user selection and the subsequent medical data by the control server to determine if the subsequent medical data satisfies the user selection of the clinical notification option; and in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, automatically generating an event notification. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 14 recites a system for providing clinical notifications in part performing the steps of comparing the user selection and the subsequent medical data by the control server to determine if the subsequent medical data satisfies the user selection of the clinical notification option; in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 14 recite a one or more computing devices including a control server, one or more databases communicating over a computer network, a display, processor/s, and/or storage media. The use of a one or more computing devices including a control server, one or more databases communicating over a computer network, a display, processor/s, and/or storage media, in this case to store and process data, only recites the one or more computing devices including a control server, one or more databases communicating over a computer network, a display, processor/s, and/or storage media as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 8, and 14 recite a control server. The specification does not require specific structure for the control server and offer only exemplary components (Detailed Description in ¶ 0037-41). The use of a control server, in this case for receiving input for a sign on for a user clinician and identification of one or more persons being treated by at least one user clinician, automatically generating one or more graphical user interfaces for displaying a medical order screen for the one or more persons being treated and a clinical notification option, receiving input representing a user selection of the clinical notification option and multiple medical devices selected to receive the clinical notification option, automatically generating the one or more graphical user interfaces for displaying an event notification on the multiple medical devices selected to receive the clinical notification option, and/or receiving a subsequent medical data about the one or more persons being treated, only recites the control server as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device. The use of the control server to perform the recited limitations is therefore not a practical application of the recited judicial exception. 
Claims 1 and 8 recite a cloud-computing environment [having system layers]. The specification defines the cloud-computing environment [having system layers] as a network that may comprise single or multiple servers running single or multiple virtual machines which contains the control server hosting the clinical notification management application (Detailed Description in ¶ 0041) wherein the control server may have a multi layered software architecture (Detailed Description in ¶ 0043-44). The use of a cloud-computing environment [having system layers], in this case to remotely hosting, only recites the cloud-computing environment [having system layers] as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.







Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 14 recite a one or more computing devices including a control server, one or more databases communicating over a computer network, a display, processor/s, and/or storage media.
Claims 1, 8, and 14 recite a control server. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3). 
The use of a control server, in this case for receiving input for a sign on for a user clinician and identification of one or more persons being treated by at least one user clinician, automatically generating one or more graphical user interfaces for displaying a medical order screen for the one or more persons being treated and a clinical notification option, receiving input representing a user selection of the clinical notification option and multiple medical devices selected to receive the clinical notification option, automatically 
Claims 1 and 8 recite a cloud-computing environment [having system layers] for remote hosting, which is well-understood, routine, and conventional. The use a cloud based notification management system is well understood, routine, and conventional as supported by (1) Ohad et al. (US Patent App No 2015/0149196)(see the Detailed Description in ¶ 0050 teaching on a cloud based medical notification management system for disparate clinical devices); (2) Peterson et al. (US Patent App No 2015/0096352)(see the Detailed Description in ¶ 0094 and ¶ 0100 teaching on a cloud based storage of notification settings for distribution to remote devices); and (3) Martinez and Puller (US Patent App No 2014/0280961)(see the Detailed Description in ¶ 0076-78 teaching on a cloud computing system wherein a policy engine allows a user to create and save notification settings via a remote terminal instance). The use of a multitier architecture in a cloud processing environment is well understood, routine, and conventional as supported by (1) Ohad et al. (US Patent App No 2015/0149196)(see the Detailed Description in ¶ 0108 teaching on a cloud based medical notification management system with a multitier systems architecture); (2) Martinez and Puller (US Patent App No 2014/0280961)(see the Detailed Description in ¶  0077-79 and ¶ 0070 teaching on an multi-tier approach to distributing computing load on see the Detailed Description in ¶ 0051 teaching on a distributed multi-tier approach for “cloud” based applications). Therefore, the use of cloud computing for a notification management system is not sufficient to amount to significantly more than the recited judicial exception. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-7, 9-13, and 15-19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of the steps of the preceding dependent claims 2-7, 9-13, and 15-19 only serve to further limit or specify the features of  independent claims 1, 8, and 14 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. Therefore, these dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce new additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 8, and 14, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claim 20 recites, in part, wherein the clinician device data comprises a location of the one or more multiple medical clinician devices, a date range, and a notification type, and. This step only serves to further limit or specify the features of independent claim 14, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. Claim 20 also recites wherein the event notification is a push notification. The specification further defines the push notification as notifications outside of authenticated sessions (Detailed Description in ¶ 0012. The implementation of a push notification for sending a notification to the phone only recites the component as a tool to report the results of the abstract idea (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer.

Claims 1-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(a)-(b):
 (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 17 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 15, 17, and 20 recite the one or more multiple medical devices. It is unclear if the Applicant wishes to limit the claim language to only include multiple devices or one or more. Claims 18 and 19 depend on Claim 17 and do not remedy the indefiniteness issues of Claim 18.  As one or more medical devices. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (US Patent App No 2008/0004502)[hereinafter Ash] in view of Martin (US Patent No 9,118,670)[hereinafter Martin]. 
As per claim 1, Ash teaches on the following limitations of the claim: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, perform a method which improves a computer process on one or more computing devices is taught in the Detailed Description on p. 2 ¶ 0024, p. 2 ¶ 0025, p. 3 ¶ 0027, and p. 3 ¶ 0031 (teaching on a computer with program instructions for executing a clinical notification system on disparate system devices);
including a control server and one or more databases communicating over a computer network for providing clinical notifications is taught in the Figures at fig. 1 and in the Detailed Description on p. 2 ¶ 0024 (teaching on a central control server connected to a database that receives, processes, and distributes alert information over a network of disparate devices);
receiving input, via the control server, for a sign on for a user clinician and identification of one or more persons being treated by at least one user clinician is taught in the Detailed 
automatically generating, via the control server, one or more graphical user interfaces for displaying a medical order screen for the one or more persons being treated and a clinical notification option is taught in the Detailed Description on p. 3 ¶ 0033 and in the Figures at fig. 3 (teaching on a graphical user interface on the clinician device for displaying a medical order screen for a person being treated by the clinician);
receiving input, via the control server, representing a user selection of the clinical notification option is taught in the Detailed Description on p. 4 ¶ 0038-39 and p. 3 ¶ 0029 (teaching on the user input for defining the alert/notification threshold setting (treated as synonymous with notification option) );
comparing the user selection and a subsequent medical data received for the one or more persons being treated via the control server, and determining if the subsequent medical data satisfies the user selection of the clinical notification option; and is taught in the Detailed Description on p. 4 ¶ 0041, and in the Figures at fig. 4 reference character 408 (teaching on comparing the current clinical data to the threshold setting (treated as synonymous with notification option) and determining if the threshold is breached and a notification is appropriate);
in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, automatically generating, via the control server in real time, the one or more graphical user interfaces for displaying an event notification of the subsequent medical data on the one or more computing devices of the user clinician is taught in the Detailed Description on p. 3 ¶ 0032, ¶ 0042, and in the Figures at fig. 4 reference character 
wherein the event notification corresponds to a relationship between one or more persons being treated and the user clinician is taught in the Detailed Description in ¶ 0035-36 and ¶ 0039 (teaching on the notifications being filtered via relationship specific criteria - here the clinician can identify the patient type to tailor the alerts regarding said patient groups).
Ash fails to teach the following limitation of claim 1. Martin, however, does teach the following: 
in a cloud-computing environment, the method comprising is taught in the Abstract, in the Detailed Description in col 10 lines 19-26, col 59 lines 39-44, and in the Figures at fig. 133 (teaching on a cloud computing environment for handling alert notification settings and deployment).
One having ordinary skill in the art at the time the invention was filed would host the clinical notification management system of Ash on the cloud as taught by Martin with the motivation of providing a person-centric system wherein the “system makes all user data, Software settings, device settings, and licensed content for a user available in the cloud” (see Martin in the Abstract). 
As per claim 2, the combination of Ash and Martin discloses all of the limitations of claim 1. Ash fails to teach the following; Martin, however, does disclose:
the media of claim 1, further comprising receiving input, via the control server, representing a notification device preference of the one or more computing devices to display the event notification is taught in the Detailed Description in col 11 lines 55-63 and in the Figures at fig. 1 (teaching on the cloud based control server maintaining inputs from disparate devices regarding preferences for alerts).
One having ordinary skill in the art at the time the invention was filed would host the clinical notification management system of Ash on the cloud as taught by Martin with the motivation of providing a person-see Martin in the Abstract). 
As per claim 3, the combination of Ash and Martin discloses all of the limitations of claim 1. Ash also discloses the following: 
the media of claim 1, further comprising automatically generating, via the control server, a notification route to deliver the event notification to a selection of the one or more computing devices is taught in the Detailed Description in ¶ 0031 and ¶ 0040-41 (teaching on determining a notification routing via predetermined user and system defined criteria (here the notification criteria routing it based on groups like "critical", "abnormal", or "overdue") wherein the notification is sent or withheld from a user). 
As per claim 4, the combination of Ash and Martin discloses all of the limitations of claim 3. Ash also discloses the following: 
the media of claim 3, wherein the notification route is automatically generated via the control server in real time based on a clinician device data is taught in the Detailed Description in ¶ 0020, ¶ 0040, and ¶ 0057 (teaching on automatically "triaging" notifications to determine routing to either send or withhold the notification from the user device based on clinician device data - here only data related to a patient assigned to the clinician will appear on the device in which the clinician is the user (see Fig. 2 wherein the interface contains a  "change user" toggle in the upper right corner)).
As per claim 5, the combination of Ash and Martin discloses all of the limitations of claim 4. Ash also discloses the following: 
the media of claim 4, wherein the clinical notification option comprises critical alerts, vitals and pathology results is taught in the Detailed Description in ¶ 0031 and ¶ 0040-41 (teaching on the notification options including the critical nature of the alert, laboratory .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (US Patent App No 2008/0004502)[hereinafter Ash] in view of Martin (US Patent No 9,118,670)[hereinafter Martin] in further view of Simpson et al (AU Patent App No 2004/209115)[hereinafter Simpson]. 
As per claim 6, the combination of Ash and Martin discloses all of the limitations of claim 4. Both Ash and Martin fails to teach the following; Simpson, however, does disclose:
the media of claim 4, wherein the clinician device data comprises a location of the one or more computing devices, a date range, and a notification type is taught in the Detailed Description on p. 86 lines 24-33, p. 40 lines 23-27, and in the Overview on p. 27 lines 30-33 (teaching on the clinician device data containing device location, notification time period for completed actions, and the notification type).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash and Martin to include clinician device data including location, date range, and notification type of Simpson so accurate and complete messages may be provided to the clinician about a patient status from anywhere within a healthcare facility (Simpson in the Overview on p. 27 lines 22-33).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (US Patent App No 2008/0004502)[hereinafter Ash] in view of Martin (US Patent No 9,118,670)[hereinafter Martin] in further view of Perez and Houston (US Patent App No 2015/0244687)[hereinafter Perez]. 
As per claim 7, the combination of Ash and Martin discloses all of the limitations of claim 1. Both Ash and Martin fails to teach the following; Simpson, however, does disclose:
the media of claim 1, wherein the event notification is filtered by the control server to remove sensitive medical data about the one or more persons being treated by the user clinician is taught in the Detailed Description in ¶ 0020-0021 (teaching on removing protected health information from clinician device notifications).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash and Martin to include the removal of personal health information from the notification with the motivation of providing a safeguard for protecting patient privacy as required by HIPAA (see Perez in the Detailed Description in ¶ 0021). 

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (US Patent App No 2008/0004502)[hereinafter Ash] in view of Perez and Houston (US Patent App No 2015/0244687)[hereinafter Perez]. 
As per claim 8, Ash teaches on the following limitations of the claim: 
a computer-implemented method in a clinical computing environment comprising is taught in the Detailed Description on p. 2 ¶ 0024, p. 2 ¶ 0025, p. 3 ¶ 0027, and p. 3 ¶ 0031 (teaching on a computer with program instructions for executing a clinical notification system on disparate system devices);
receiving input… for a sign on for a user clinician and identification of a one or more persons being treated by the user clinician is taught in the Detailed Description on p. 3 ¶ 0032, and in the Figures at fig. 8E reference character 826 (teaching on the control server (i.e. the clinician user device) receiving input from a clinician regarding a patient associated with the clinician);
automatically generating, via the control server, one or more graphical user interfaces for displaying a medical order screen for the one or more persons being treated and a clinical notification option
receiving input, via the control server, representing a user selection of the clinical notification option is taught in the Detailed Description on p. 4 ¶ 0038-39 and p. 3 ¶ 0029 (teaching on the user input for defining the alert/notification threshold setting (treated as synonymous with notification option));
receiving a subsequent medical data about the one or more persons being treated via the control server, comparing the user selection and the subsequent medical data by the control server to determine if the subsequent medical data satisfies the user selection of the clinical notification option; and is taught in the Detailed Description on p. 4 ¶ 0041, and in the Figures at fig. 4 reference character 408 (teaching on comparing the current clinical data to the threshold setting (treated as synonymous with notification option) and determining if the threshold is breached and a notification is appropriate); -AND-
in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, automatically generating, via the control server in real time, the one or more graphical user interfaces for displaying an event notification on the multiple medical devices selected to receive the clinical notification option is taught in the Detailed Description on p. 3 ¶ 0032, ¶ 0042, and in the Figures at fig. 4 reference character 412  (teaching on generating a notification display on the clinician user device when a notification is determined to be appropriate).
Ash fails to teach the following limitation of claim 8. Perez, however, does teach the following: 
receiving input, via a control server of a cloud computing environment having system layers is taught in the Detailed Description in ¶ 0077-80, ¶ 0160-161 (teaching on a layered (i.e. tiered) cloud architecture); -AND-
receiving input, via the control server, representing a user selection of the ... multiple medical devices selected to receive the clinical notification option is taught in the Detailed 
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the layered cloud architecture with multi-device access of Perez with the motivation of “allow[ing] the elements of the messaging system to be easily plugged in and out (switched on and off) of the medical provider network (e.g., the medical provider network) without impact on other elements and without the need to restart the messaging system or even stop running applications on the elements” (Perez in the Detailed Description in ¶ 0148).
As per claim 9, the combination of Ash and Perez discloses all of the limitations of claim 8. Ash also discloses the following:
the method of claim 8, wherein the medical order screen comprises a medical summary for one of the one or more persons being treated by the user clinician is taught in the Figures at fig. 8A (teaching on a medical order screen comprising a medical summary of the patient/s being treated by the user clinician).
As per claim 10, the combination of Ash and Perez discloses all of the limitations of claim 9. Ash also discloses the following: 
the method of claim 9, wherein the medical summary comprises patient vitals and measurements, reported symptoms, and a prior diagnosis is taught in the Figures at fig. 8A (teaching on the medical summary including vitals signs/measurements, problem and diagnosis data, and reported chief complaint (treated as synonymous to reported symptoms) data).
As per claim 11, the combination of Ash and Perez discloses all of the limitations of claim 8. Ash also discloses the following:
the method of claim 8, wherein the event notification includes the subsequent medical data about the one or more persons being treated by the user clinician is taught in the Detailed Description in ¶ 0043 and ¶ 0054-56 (teaching on, after receiving a notification, the clinician user being provided additional medical information about the patient).
As per claim 12, the combination of Ash and Perez discloses all of the limitations of claim 8. Ash also discloses the following: 
the method of claim 8, wherein the event notification comprises critical alerts, vitals and pathology results for the one or more persons being treated by the user clinician is taught in the Detailed Description in ¶ 0031 and ¶ 0040-41 (teaching on the notification options including the critical nature of the alert, laboratory test result availability, and diagnostic test result (treated as synonymous to pathology results) availability).
As per claim 13, the combination of Ash and Perez discloses all of the limitations of claim 12. Ash fails to teach the following; Perez, however, does disclose:
the method of claim 12, wherein the one or more graphical user interfaces with the subsequent medical data are displayed only when the user clinician authenticates on at least one of the multiple medical devices is taught in the Detailed Description in ¶ 0116-0117 and ¶ 0133 (teaching on the user providing authentication data to access the patient medical data displayed via a dashboard).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash and Martin to include an authentication method before viewing protected information with the motivation of providing a safeguard for protecting patient privacy as required by HIPAA (see Perez in the Detailed Description in ¶ 0021). 

As per claim 14, Ash teaches on the following limitations of the claim: 
a system comprising: one or more processors; and one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to is taught in the Detailed Description on p. 2 ¶ 0024, p. 2 ¶ 0025, p. 3 ¶ 0027, and p. 3 ¶ 0031 (teaching on a computer with program instructions for executing a clinical notification system on disparate system devices);
automatically generating, via the control server, one or more graphical user interfaces for displaying a medical order screen for the one or more persons being treated and a clinical notification option is taught in the Detailed Description on p. 2 ¶ 0024, p. 2 ¶ 0025, p. 3 ¶ 0027, and p. 3 ¶ 0031 (teaching on a computer with program instructions for executing a clinical notification system on disparate system devices);
receiving input, via the control server, representing a user selection of the clinical notification option and multiple medical devices selected to receive the clinical notification option is taught in the Detailed Description on p. 3 ¶ 0032, and in the Figures at fig. 8E reference character 826 (teaching on the control server (i.e. the clinician user device) receiving input from a clinician regarding a patient associated with the clinician);
receiving a subsequent medical data about the one or more persons being treated via the control server is taught in the Detailed Description on p. 4 ¶ 0041, and in the Figures at fig. 4 reference character 408 (teaching on receiving patient data used to determine if a notification is appropriate);
comparing the user selection and the subsequent medical data by the control server to determine if the subsequent medical data satisfies the user selection of the clinical notification option is taught in the Detailed Description on p. 4 ¶ 0041, and in the Figures at fig. 4 reference character 408 (teaching on comparing the current clinical data to the 
in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, automatically generating, via the control server in real time, the one or more graphical user interfaces for displaying an event notification on a selection of the multiple medical devices selected to receive the clinical notification option is taught in the Detailed Description on p. 3 ¶ 0032, ¶ 0042, and in the Figures at fig. 4 reference character 412  (teaching on generating a notification display on the clinician user device when a notification is determined to be appropriate); -AND-
wherein the event notification comprises critical alerts, vitals, and pathology results; and is taught in the Detailed Description in ¶ 0031 and ¶ 0040-41 (teaching on the notification options including the critical nature of the alert, laboratory test result availability, and  diagnostic test result (treated as synonymous to pathology results) availability).
Ash fails to teach the following limitation of claim 14. Perez, however, does teach the following: 
receiving input, via a control server, for a sign on for a user clinician and identification of one or more persons being treated by the user clinician is taught in the Detailed Description in ¶ 0116-0117 and ¶ 0133 (teaching on the user providing authentication data to access the patient medical data displayed via a  dashboard); -AND-
filtering, via the control server, the event notification to remove sensitive medical data about the one or more persons being treated by the user clinician is taught in the Detailed Description in ¶ 0020-21 (teaching on removing protected health information from clinician device notifications).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash and Martin to include the removal of personal health information from the see Perez in the Detailed Description in ¶ 0021). 
As per claim 15, the combination of Ash and Perez discloses all of the limitations of claim 14. Ash fails to teach the following; Perez, however, does disclose:
the system of claim 14, further comprising the one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to receive input via the control server representing a notification device preference of the one or more multiple medical devices to display the event notification is taught in the Detailed Description in ¶ 0174,  ¶ 0098, and ¶ 0183 -184(teaching on routing the notification to the correct, authorized device (here a phone associated with a phone number for example) provided/selected by a user input).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the multi-device access preferences of Perez with the motivation of only providing notifications to user-defined authorized devices instead of every registered devices indiscriminately (see Perez in the Detailed Description in ¶ 0174).
As per claim 16, the combination of Ash and Perez discloses all of the limitations of claim 14. Ash fails to teach the following; Perez, however, does disclose:
the system of claim 14, further comprising the one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to automatically generate via the control server a notification route to deliver the event notification to the multiple medical devices selected to receive the clinical notification option is taught in the Detailed Description in ¶ 0148, ¶ 0160-161, ¶ 0174, and ¶ 0098 (teaching on the notification/message system allowing multiple devices to 
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the multi-device access preferences of Perez with the motivation of only providing notifications to user-defined authorized devices instead of every registered devices indiscriminately (see Perez in the Detailed Description in ¶ 0174).
As per claim 17, the combination of Ash and Perez discloses all of the limitations of claim 14. Ash also discloses the following:
the system of claim 14, further comprising the one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to automatically generate via the control server a notification route to deliver the event notification to a selection of the one or more multiple medical devices is taught in the Detailed Description in ¶ 0031 and ¶ 0040-41 (teaching on determining a notification routing via predetermined user and system defined criteria (here the notification criteria routing it based on groups like "critical", "abnormal", or "overdue") wherein the notification is sent or withheld from a user).
As per claim 18, the combination of Ash and Perez discloses all of the limitations of claim 17. Ash also discloses the following:
the system of claim 17, further comprising the one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to automatically generate the notification route via the control server in real time based on a clinician device data is taught in the Detailed Description in ¶ 0020, ¶ 0040, and ¶ 0057 (teaching on automatically "triaging" notifications to determine routing to either send or withhold the notification from the user device based on clinician device data 
As per claim 19, the combination of Ash and Perez discloses all of the limitations of claim 18. Ash also discloses the following:
the system of claim 18, wherein the medical order screen comprises a medical summary for one of the one or more persons being treated by the user clinician is taught in the Figures at fig. 8A (teaching on a medical order screen comprising a medical summary of the patient/s being treated by the user clinician); -AND-
and wherein the medical summary comprises patient vitals and measurements, reported symptoms, and a prior diagnosis is taught in the Figures at fig. 8A (teaching on the medical summary including vital signs/measurements, problem and diagnosis data, and reported chief complaint (treated as synonymous to reported symptoms) data).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (US Patent App No 2008/0004502)[hereinafter Ash] in view of Perez and Houston (US Patent App No 2015/0244687)[hereinafter Perez] in further view of Simpson et al (AU Patent App No 2004/209115)[hereinafter Simpson].
As per claim 20, the combination of Ash and Perez discloses all of the limitations of claim 18. Ash also discloses the following:
wherein the event notification is a push notification is taught in the Detailed Description in ¶ 0033 and ¶ 0022 (teaching on the notification being an independent pop-up window on a display wherein the display can be a mobile hand-held device (treated as synonymous to push notification)).
Both Ash and Perez fail to teach the following; Simpson, however, does disclose:
the system of claim 18, wherein the clinician device data comprises a location of the one or more multiple medical devices, a date range, and a notification type, and is taught in the Detailed Description on p. 86 lines 24-33, p. 40 lines 23-27, and in the Overview on p. 27 lines 30-33 (teaching on the clinician device data containing device location, notification time period for completed actions, and the notification type).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash and Perez to include clinician device data including location, date range, and notification type of Simpson so accurate and complete messages may be provided to the clinician about a patient status from anywhere within a healthcare facility (Simpson in the Overview on p. 27 lines 22-33).

Response to Arguments
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.
Applicant's arguments filed 16 November 2020 for claims 1-20 with respect to 35 USC § 101 have been fully considered but they are not persuasive.
Step 2A – Judicial Exception Analysis, Prong 2:
Applicant asserts that the claims are directed towards and improvement to the functioning of a computer or other technology, similar to MPEP § 2106.05(a) example (iv) that the courts have indicated may show an improvement in computer-functionality. Examiner believes the instant claims and the example are distinguishable. In Amdocs (Israel), Ltd. v. Openet Telecom the improvement was presented as an enhancement to the network accounting record. Here, as Applicant states, the critical advancement is in distributed data gathering and filtering, with the Specification stating “these features provide a faster, more reliable, and secure means to provide clinician notifications that over many of the failings of older notification solutions.” First, Examiner notes that these limitations are not present, in their totality, in all independent claims. Furthermore, unlike in Amdocs, the critical advancements of distributed data 
Next, Applicant asserts that the improved user interface displaying an application summary of unlaunched applications and a specific user interface for navigating complex three-dimensional spreadsheets amounts to an improvement to technology. Examiner notes that the claim limitations do not recite such improvements and only utilize the display as extra solution activity amounting to a display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device). While the display of information may allow the clinician to “treat or consult on a patient faster”, the efficient improvement relied upon is inherent to any computational application of an abstract idea - efficiency is not enough to overcome a § 101 rejection under Step 2B (MPEP 2106.05(f)(2) stating “"claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015)”), and, thus, the combination of the generic computer components do not provide a non-conventional and non-generic arrangement of known, conventional pieces.
Finally, Applicant asserts that the claims recite an additional element or combination of elements that use the judicial exception in some other meaningful way, in particularly the use of graphical user interfaces to display the notifications. Examiner disagrees. As outlined above, the additional elements, such as the graphical user interface, recited in the independent claims did not meaningfully limit the abstract idea Trading Techs would indicate that the instant claims are not directed towards a judicial exception, Trading Techs is specifically marked non-precedential in the 2016 MPEP § 2106.04(a)(1)(I) and no longer relevant case law after the 2019 Revised Patent Subject Matter Eligibility Guidance and 2018 January MPEP update to Examples of Claims That Are Not Directed To Abstract Ideas which was updated with new eligible cases decided after August 2017.

Step 2B – Additional Elements that Amount to Significantly More: 
Applicant asserts that the claims recite an additional element or combination of elements that amount to more than well-understood, routine, or conventional activities. Examiner disagrees. The specification or claim language fails to distinguish how cloud computing or filtering data for privacy protection is advantageous or technically improving on other cloud computing or PII/PHI filtering systems common in the art. The facts of Bascom are distinguishable from the current case because the claimed invention of Bascom solved a specific problem within a narrow field of the art in which it applied. The pending application’s claim and specification contains a high level of abstraction at both presenting a problem and its solution more similar to  requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (see MPEP 2106.05(f)(2) for more examples where the court has found additional elements to be mere institutions to apply an exception).

Applicant's arguments filed 16 November 2020 for claims 1-5 with respect to 35 USC § 103 have been fully considered but they are not persuasive. Applicant asserts that the amendment wherein the event notification corresponds to a relationship between one or more persons being treated and the user clinician is not taught by either Ash or Martin. Examiner disagrees. As stated above, Ash in the Detailed Description in ¶ 0035-36 and ¶ 0039 teaches on the notifications being filtered via relationship specific criteria - here the clinician can identify the patient type to tailor the alerts regarding said patient groups. Because there is no “relationship status” data value assignment to the patient, the broadest reasonable interpretation of Ash covers the claim limitation as presented in the amendments filed 16 November 2020. 
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 16 November 2020, with respect to the rejections of claims 6-20 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Perez, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626